Case 19-17804-elf        Doc 32      Filed 05/12/20 Entered 05/12/20 15:02:43                  Desc Main
                                     Document      Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                   :
                                                         :
         Anthony C Amodei                                :       Chapter 13
                                                         :
                                                         :       Case No. 19-17804ELF
Debtor(s)                                                :

                                     CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in response
to the Application for Compensation filed at docket number 26.



Dated: May 12, 2020                                          /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
                                                               Sadek and Cooper
                                                               1315 Walnut Street, Suite 502
                                                               Philadelphia, PA 19107
                                                               215-545-0008
